Citation Nr: 0902239	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-25 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial increased rating for 
degenerative disc disease with L4 radiculopathy, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an initial increased rating for impaired 
sensation, left lower extremity, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1980 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a travel Board hearing in his 
substantive appeal dated in July 2006.  The record reflects 
that the veteran failed to appear at the scheduled travel 
Board hearing in November 2008 at the RO in Oakland, 
California.  In March 2008, the veteran's representative 
submitted a notice of withdrawal of service as representative 
and included the veteran's last known address.  A review of 
the notification letter dated in September 2008 shows that 
the letter was sent to the veteran in the care of his former 
representative.  The address of the letter is clearly 
different from the address that was used to provide the 
veteran notice of his November 2008 hearing.  Accordingly, 
the Board finds that the notification letter was sent to the 
wrong address.  Thus, VA failed to fulfill the duty to notify 
the veteran of the time and place of the hearing as is 
required under 38 C.F.R. § 20.704(b) and another attempt must 
be made to provide the requested hearing. 
 
Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO and notify 
him of the scheduled hearing at the 
veteran's last known address.  The veteran 
should be notified in writing of the date, 
time and location of the hearing.  After 
the hearing is conducted, or if the 
veteran fails to report for the scheduled 
hearing, the claims folder should be 
returned to the Board, in accordance with 
appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

